Citation Nr: 0725244	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-36 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for skin disorder 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for residuals of burn 
to left foot.

4.  Entitlement to service connection for skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1969 to 
June 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a prostate 
condition, skin disorder as a result of exposure to 
herbicides, a left foot condition secondary to second degree 
burns, and a foot skin disorder.  The veteran requested a 
hearing on his VA-Form 9, but later withdrew the request.

The Board remanded this case in May 2006 for additional 
development.  As the requested development has been 
accomplished, this case is properly before the Board.

The veteran submitted duplicate copies of his service medical 
records after the case was returned to the Board that were 
not waived for RO consideration.  A remand pursuant to 
38 C.F.R. § 20.1304 is not necessary, however, as the RO 
already has considered this evidence.

Service connection claims for hearing loss and tinnitus also 
were appealed to the Board.  The RO granted these claims in 
February 2007.  For this reason, the Board no longer has 
jurisdiction over these matters and they are dismissed. 
38 C.F.R. § 20.202.

The veteran submitted a statement in November 2002 that he 
had a knot on the back of his right foot from an injury in 
service, which caused him to limp.  Review of the record does 
not show that this issue was adjudicated; so it is referred 
to the RO.






FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
any present prostate disorder.

2.  The competent medical evidence of record does not show a 
relationship between the veteran's current skin disorder and 
exposure to herbicides in service.

3.  The competent medical evidence does not show any present 
residuals of the in-service second and third degree burns to 
his left foot.

4.  The competent medical evidence of record does not show a 
relationship between the veteran's current skin disorder of 
the feet and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate 
disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  The criteria for service connection for residuals of a 
left foot burn have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. § 3.303 
(2006).

4.  The criteria for service connection for a skin disorder 
of the feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2003 
and June 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in November 2004 and February 2007 
supplemental statements of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of his disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate disorder

The veteran asserts that he has continuous pain in his 
prostate.  On an October 2006 VA examination report, he 
stated that he had swelling of the prostate and penile 
discharge while on active duty and that he was diagnosed with 
acute prostatitis.  He indicated that he had numerous 
evaluations and treatment and persistence of symptoms and 
that he knew his prostate was swollen because he got pain in 
the groin area, which radiated to bilateral medial thighs and 
rectal area.  He also noted swelling of his abdomen and legs 
to the point that he had to wear bigger clothes.  He 
indicated that he had no evaluation or treatment since active 
duty, but just coped with his symptoms.

The service medical records show findings of an infected 
prostate gland in August 1970 and June 1971.  The veteran's 
prostate was reportedly tender and boggy.  The impression on 
both visits was chronic prostatitis.  An August 1971 medical 
record shows the veteran's prostate gland was irritating him 
and notes that he had a history of prostate problems in the 
past.  A May 1972 medical record notes the veteran had a 
history of prostate problems.  Medical records dated from 
January 1970 to May 1974 also note multiple findings of 
gonorrhea and nonspecific urethritis.  

While the service medical records confirm evaluation and 
treatment for chronic prostatitis and urethritis, the record 
does not show any present disorder of the prostate.

An October 2006 VA examination report, which noted that no 
claims file was reviewed, shows a normal prostate and 
genitourinary examination.  There was no evidence of prostate 
abnormality or objective findings to support the veteran's 
subjective complaints.  After the examiner reviewed the 
claims file, a January 2007 VA examination report notes the 
chronic prostatitis and urethritis caused by gonorrhea 
infections in service.  The examiner diagnosed the veteran 
with resolved urethritis caused by gonorrhea infections, no 
residuals, and resolved chronic prostatitis, no residuals.  
The rationale given was that there were no objective 
findings.

In this case, the negative evidence outweighs the positive.  
Although the record shows evidence of in-service treatment 
for prostatitis and urethritis and current subjective 
complaints, service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran has argued that he has a current 
prostate disorder related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which does not show any current 
prostate disorder.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for prostate disorder; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Skin disorder claimed as due to exposure to herbicides

The veteran seeks service connection for a skin disorder due 
to herbicide exposure in service.  He indicated that his skin 
was seriously sensitized in Vietnam and that he had serious 
incurable skin problems, frequently breaking out in big bumps 
on his face, chest, and back.  He noted that his skin 
continues to peel and that he has unsightly rashes, an 
unusual amount of moles, and acne problems.  He also 
mentioned that he was bitten on the lip by a large flying 
cockroach one night in Danang, Vietnam and that he still has 
two large reds spots on his bottom lip.  The veteran's wife 
submitted a statement in March 2006 that she had observed the 
veteran's skin problems during their 20 years of marriage.  
The veteran also submitted an Internet article on the effects 
of dioxins on human health.

Initially, the record shows some evidence of a present skin 
disorder.  An October 2006 VA examination report shows a 
diagnosis of dyshidrosis involving both hands and feet.

The next issue is whether there is evidence of any in-service 
incurrence of a skin disorder.  The personnel records show 
the veteran served in the Republic of Vietnam from March 5, 
1972 to February 9, 1973.  Thus, exposure to herbicides in 
service is presumed.  See 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. 
§ 3.313(a).  The service medical records also show treatment 
for folliculitis involving the back and arms and tinea 
versicolor.  July 1972 medical records show complaints of 
rash and papules on the back and arms.  The impressions 
included tinea versicolor on chest and back, miliaria rubia, 
and folliculitis.  Prior to his Vietnam service, a March 1970 
medical record shows findings of skin rash with macular 
pigment spots on his back.  The assessment was resolved acne, 
versus miliaria, resolved and seborrhic dermatitis.

As the records show a present skin disorder and complaints of 
symptoms, in-service exposure to herbicides and treatment for 
skin disorders in service, the determinative issue is whether 
these are related.

Certain diseases will be presumed related to herbicide 
exposure if the veteran served in Vietnam from January 9, 
1962 to May 7, 1975.  See 38 C.F.R. § 3.309(e).  The 
evidence, however, does not show that the veteran has any of 
these presumptive diseases.  Presumptive diseases include 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes) Hodgkin's disease; multiple 
myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).  

Even though the veteran does not have a presumptive disease, 
this does not preclude him from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Thus, the 
analysis is whether there is evidence of a direct 
relationship between the veteran's current skin disorders and 
service.  

An October 2006 VA examination report notes that the claims 
file was not available for review.  The veteran reported 
treatment for pseudofolliculitis among other skin disorders 
in service.  He also described bumps that come and go with 
increase in sweating, nervousness, and shaving.  He indicated 
that the bumps go away on their own after about one month.  
He noted that he had not sought treatment since service 
because he was told nothing could cure the condition, and he 
just learned to live with it.  He reported intermittent and 
gradual onset of bumps on back, chest, shoulder, posterior 
knees, side of face, and plantar aspect of bilateral toes.  
The examiner found tiny hyperpigmented flat spots on the 
palmar aspect times four on the right hand and times three on 
the left hand.  No skin condition was noted on the 
examination that was compatible with the veteran's chronic 
described symptoms.  The examiner diagnosed the veteran with 
dyshidrosis, noting that this was the most appropriate 
diagnosis based on the veteran's symptoms and examination 
findings.  

The case was returned to the same examiner in January 2007 
along with the claims file.  The examiner indicated a review 
of the claims file, noting evaluation and treatment for 
folliculitis and tinea versicolor during active duty.  The 
examiner found that these conditions had subsequently 
resolved without residuals based on the October 2006 
examination.  The diagnosis was resolved folliculitis, no 
residuals, and resolved tinea versicolor, no residuals.  The 
examiner indicated that the veteran did not have a current 
skin condition presumed to be due to exposure to herbicides, 
such as chloracne, noting that dyshidrosis was not caused by 
or a result of exposure to herbicides.  The examiner also 
found that the veteran's dyshidrosis involving both hands and 
feet was not caused by or a result of active duty.  The 
examiner based her opinion on medical records, medical 
literature review, clinical experience, and the service 
medical records, which were silent for dyshidrosis involving 
both hands and feet.   

In this case, the negative evidence outweighs the positive.  
The medical literature submitted by the veteran, at best, 
only raises a possibility of a relationship between his 
exposure to herbicides and his present skin disorder, and 
does not show any actual relationship in the veteran's case.  
See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  
Although the veteran has argued that his current skin 
disorders are related to his service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which does not show any 
relationship between the current skin disorders and service.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The preponderance of the evidence is against the service 
connection claim for skin disorders claimed as exposure to 
herbicides; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Residuals of burn to left foot

The veteran seeks service connection for residuals of a burn 
to his left foot.  He noted that he burned his foot with very 
hot coffee in service and that doctors told him that the burn 
would eventually cause him to limp or possibly use a cane.  
He indicated that his foot still gave him trouble and that he 
has to continue to shield his foot from exposure to too much 
sunlight as a result of the accident.

In-service clinical records show the veteran was admitted in 
March 1974 with the chief complaint of burning his left foot 
two days prior by spilling hot coffee on it.  He was seen in 
the surgery clinic that day and his wound was somewhat 
necrotic; so he was admitted into the hospital.  Physical 
examination showed second and third degree burns of the 
dorsum of the left foot, totaling than less one percent.  
There was approximately a three to four-centimeter area of 
third degree, with a small amount of exudate.  The veteran 
was treated twice daily with physical therapy in the 
whirlpool.  The wound reportedly quickly cleaned up and was 
healing nicely at the time of discharge, with the dorsum 
almost completely epithelialized.  He had no edema with the 
extremity dependent and was discharged to duty in April 1974.  
He was to have a profile for sandals for the next two weeks 
until his wounds healed and then he could resume wearing his 
uniform shoes.  He also was to continue his physical therapy 
on an outpatient basis.  The diagnosis was burns, second and 
third degrees, lateral aspect of left foot, no nerve or 
artery involvement.  It was noted that the area was healing 
well.  A later April 1974 medical record shows that the wound 
was healed with no problem.  An April 1975 report of medical 
history shows the veteran's reports of the burn to his feet 
with no indication of a physical evaluation.

While the evidence shows a burn to the left foot in service 
that required hospitalization, there is no evidence of any 
current residuals related to the burn.  An October 2006 VA 
examination report notes the veteran's reports of sustaining 
a burn to the left foot during active duty from a coffee 
spill, requiring hospitalization.  After receiving the claims 
file in January 2007, the examiner noted the left foot burn 
in April 1974 with second and third degree burns to the 
dorsal left foot.  The examiner found that these conditions 
subsequently resolved without residuals, based on examination 
in October 2006, which showed no burn scar or residuals.  
There also was no current or recent treatment.  The diagnosis 
was no residuals of burn injury, left foot.  

Even though the record shows evidence of in-service treatment 
for second and third degree burns to the left foot and 
current subjective complaints, service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran has argued that he has current residuals 
of the burn to his foot in service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which does not show any current 
residuals of the left foot burn.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for residuals of left foot burn; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Skin disorder of the feet

The veteran contends that he has a skin disorder of his feet 
with blistering of the toes, related to his military service.

Initially, the record shows some evidence of a present skin 
disorder on the feet.  An October 2006 VA examination report 
shows a diagnosis of dyshidrosis involving the feet.

The next issue is whether there is evidence of any in-service 
incurrence of a skin disorder of the feet.  The service 
medical records show findings of Athlete's foot in September 
1970 and November 1970.  The veteran was prescribed foot 
powder.  A February 1971 medical record shows another finding 
of Athlete's foot.  March 10, 1971 medical records show 
findings of dermaphitosis of both feet and tinea pedis.  A 
March 23, 1971 medical record notes that the veteran's feet 
looked good and that malingering on the veteran's part was 
suspected.

As the record shows a current skin disorder on the feet and 
in-service treatment for skin problems on the feet, the 
determinative issue is whether these are related.  

An October 2006 VA examination report notes that the claims 
file was unavailable for review and shows the veteran's 
complaints of intermittent and gradual onset of bumps on the 
plantar aspect of the bilateral toes, lasting about one month 
with gradual disappearance of the skin lesions.  Physical 
examination showed cracking, dry skin on the bilateral toes 
in the third and fourth web spaces.  The examiner found that 
other than dyshidrosis, there were no skin findings noted on 
the examination that would be compatible with the veteran's 
chronic described symptoms.  In January 2007, the examiner 
reviewed the claims file and found that the veteran's 
dyshidrosis involving the feet was not caused by or a result 
of active duty.  The examiner based her opinion on medical 
records, medical literature review, clinical experience, and 
the service medical records, which were silent for 
dyshidrosis involving the feet.   

In this case, the negative evidence outweighs the positive.  
Although the veteran has argued that his current skin 
disorder of the feet is related to his service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran's lay assertions have been considered, they do not 
outweigh the medical evidence of record, which does not show 
a relationship between the current skin disorder of the feet 
and service.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

The preponderance of the evidence is against the service 
connection claim for skin disorder of the feet; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.















ORDER

Entitlement to service connection for a prostate disorder is 
denied.

Entitlement to service connection for skin disorder claimed 
as due to exposure to herbicides is denied.

Entitlement to service connection for residuals of burn to 
left foot is denied.

Entitlement to service connection for skin disorder of the 
feet is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


